   Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.2 Filed 10/23/20 Page 1 of 26




           CONTINUATION OF APPLICATION FOR A SEARCH WARRANT

         1.     I, Bradley Reese McIntyre, am a Special Agent with the Federal Bureau of
Investigation (FBI), and have been employed as a federal agent since January 2019. Prior to
that, I was a police officer for over four years in the Metro Nashville Police Department,
Nashville, Tennessee.

        2.      As a Special Agent with the FBI, my duties include the investigation of alleged
violations of federal criminal laws, including terrorism offenses.

        3.      During the performance of my duties as a Special Agent with the FBI, I have
participated with other law enforcement officers and agents in the investigation of allegations
that MOHAMUD ABDIKADIR MUSE (MUSE), born December 26, 1995; his brother, MUSE
ABDIKADIR MUSE (MM), born January 14, 1999; their brother-in-law/cousin, and
MOHAMED SALAT HAJI (HAJI), born January 1, 1993; all residing in Lansing, Michigan;
engaged in activities constituting violations of 18 U.S.C. § 2339B (providing, attempting to
provide, and conspiring to provide material support or resources to a designated foreign terrorist
organization; to wit: the Islamic State of Iraq and the Levant (ISIS)), and that evidence of
violations of the subject offenses may be stored on the following physical electronic device that
was seized by and is in the custody of the FBI:

               Black colored LG cellular phone, Model LM-Q710MS, IMEI
               356694099172538, DEVICE 2 of 3: Currently in the possession of the FBI
               Lansing Resident Agency, located at 2911 Eyde Parkway, East Lansing,
               Michigan 48823.
        4.       The information contained in this continuation of the application for search
warrant includes information that I obtained and information provided to me by other law
enforcement officers and agents who have participated in this investigation. This continuation of
the application does not contain all the evidence developed in this investigation, but only those
facts that I believe are necessary to establish probable cause for the search warrant sought. This
continuation of the application is submitted in support of a warrant to search the physical
electronic device identified above. As set forth below, there is probable cause to believe that the
physical electronic device identified above may contain evidence of the subject offenses.

        5. A prior search warrant pertaining to the three cellular phones seized at the time of
arrest was sworn in this district on January 21, 2019, in 1:19-MJ-30, and is incorporated here by
reference. Those three phones are noted below, and the phone identified below as Phone B and
DEVICE 2 of 3 is the same phone as is the subject of the present search warrant:

               A. Black colored Samsung Galaxy S6 cellular phone, Model SM-G920T1,
               IMEI 355092080637745, DEVICE 1 of 3.



                                                 1
   Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.3 Filed 10/23/20 Page 2 of 26




              B. Black colored LG cellular phone, Model LM-Q710MS, IMEI
              356694099172538, DEVICE 2 of 3.

              C. Black colored Apple cellular phone, Model A1661, IMEI
              355836085609046, DEVICE 3 of 3.


        6. At the time of execution of search warrant 1:20-MJ-269, the FBI was unable to
complete a full digital extraction of Phone B, the Black colored LG cellular phone, Model
LM-Q710MS, IMEI 356694099172538, DEVICE 2 of 3. The FBI now requests renewed
authority from the court to complete a full digital extraction of Phone B, DEVICE 2 of 3.

       7.     This Black colored LG cellular phone, Model LM-Q710MS, IMEI
356694099172538, DEVICE 2 of 3, has been in the custody of FBI since it was seized on
January 21, 2019.


                                     PROBABLE CAUSE

        8.     In or about April of 2016, Facebook account “Mohamud A Musa” (FB Account-
Muse #1) came to the attention of the FBI after its publicly viewable Facebook pages were found
to contain extremist material. The initial FBI review of FB Account-Muse # 1 revealed frequent
posts of photos, videos, and statements of pro-ISIS and violent extremist propaganda. This
review also showed that the FB Account-Muse #1 was a member of several pro-ISIS related
Facebook Groups. The user of FB Account-Muse #1 referred to himself as ‘Abu Imran Al-
Mujahid;’ the Arabic word “Mujahid” means ‘one who engages in jihad.’ Initially, no location
and/or personal information was found on FB Account-Muse #1.

       9.     Based on further analysis, FB Account-Muse #1, from at least in or about
December of 2015 through in or about June of 2017, contained numerous posts and comments
expressing admiration for Jihad and ISIS. The user of FB Account-Muse #1 ‘liked,’ ‘posted’ and
‘commented’ on several Facebook posts that indicated glorification and acceptance of
martyrdom.

       10.     In or about the Fall of 2016, FBI analysis of certain photos posted to FB Account-
Muse #1 led to former Omaha, Nebraska resident MUSE. A follow up check confirmed that
MUSE had surrendered his State of Nebraska issued driver’s license to the State of Michigan in
or about August 2016. MUSE had been issued a driver’s license from the State of Michigan
which reflected his address in Lansing, Michigan.

        11.    In or about January of 2017, Facebook produced records in response to a federal
Grand Jury subpoena. These records listed the subscriber of FB Account-Muse #1 as “Mohamud
A Musa”; the account had been registered in December of 2012, with a Facebook verified
cellular phone number of 517-918-0138. The records produced by Facebook also included

                                                2
   Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.4 Filed 10/23/20 Page 3 of 26




numerous Internet Protocol (IP) login addresses that resolved to Internet Service Providers (ISPs)
in Lansing, Michigan as well as T-Mobile.

        12.     In or about February of 2017, July of 2017, and February of 2018, federal Grand
Jury subpoenas were issued to T-Mobile for records related to the cellular phone number 517-
918-0138. The records produced by T-Mobile in or about February of 2017 did not list a
subscriber name, but did contain a “Bill Birth Date” of December 26, 1995 (this date
corresponds with MUSE’s date of birth). The records produced by T-Mobile in or about July of
2017 reflected an updated subscriber name of “Mohamud Muse” at his prior address in Lansing,
Michigan. The records produced by T-Mobile in or about February of 2018 continued to list the
subscriber as “Mohamud Muse” at his prior address in Lansing, Michigan. FBI analysis of the
toll records produced by T-Mobile revealed a high volume of connection records to and from
517-918-0138 with telephone numbers associated with MUSE’s family members, including MM,
and HAJI.

       13.    In or about February of 2017, Kelly Services, Inc. (KSI), headquartered in Troy,
Michigan, confirmed to investigators that MUSE was a then-active employee of KSI, contracted
to Paramount Coffee Company in Lansing. In or about June of 2017, KSI disclosed that MUSE
changed his contact cellular telephone number of record to 517-918-0138.

       14.     In or about February of 2017, publicly viewable information related to FB
Account-Muse #1 was updated to include the following: “Work: Machine Operator at Paramount
Coffee Company, Lansing, Michigan; Education: Lansing Community College, 2016 – Present;
Places He's Lived: Lansing, Michigan (Current City).”

       15.      On or about June 21, 2017, an undercover FBI employee (UCE-1), posing as an
ISIS recruiter, communicated with MUSE via FB Account-Muse #1. The online exchange was
consensually monitored by the FBI. In summary, MUSE stated the following in this
conversation:

           •   He had a valid U.S passport
           •   He wanted to join ISIS in Raqqa, Syria, before 2018;
           •   He was saving his money to pay for the trip to Syria;
           •   He did not want to live with non-believers and wanted to leave the land of the
               non-believers;
           •   He believed that ISIS fighters were on the righteous path and that it was his
               religious obligation to join ISIS and fight with them;
           •   He was ready for and committed to Jihad, and was willing to die for his religion
               (Islam);
           •   He told the UCE that wanted to be trained in the use of weapons;


                                                3
   Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.5 Filed 10/23/20 Page 4 of 26




             •   Lastly, he told the UCE that he planned to die with a gun in his hand fighting for
                 the Islamic State.

       16.   According to U.S. Government records, MUSE was issued a U.S. passport on or
about September 4, 2012; the passport has an expiration date on or about September 3, 2022.

       17.       In or about early July of 2017, Facebook suspended FB Account-Muse #1.

        18.    In or about early August of 2017, Facebook account “Abu Usama” (FB Account-
Muse #2) came to the attention of the FBI. FBI review of FB Account-Muse #2’s publicly
viewable pages revealed posts of photos and statements of pro-ISIS and violent extremist
propaganda. FBI analysis of certain photos posted to FB Account-Muse #2 suggested MUSE was
the user of FB Account-Muse #2.

      19.     On or about August 29, 2017, UCE-1, posing as the same ISIS recruiter,
communicated with MUSE via FB Account-Muse #2. The online exchange was consensually
monitored by the FBI. In summary, MUSE stated the following in this conversation:

             •   His prior Facebook account was disabled by Facebook;
             •   He currently resides in Lansing, Michigan;
             •   He was continuing to save money to pay for the trip to join ISIS in Syria and fight
                 on the battlefield;
             •   He was planning to buy a handgun and go to the range for target practice;
             •   Lastly, he knows other individuals that support ISIS, including one individual that
                 might want to travel and fight for ISIS too.

        20.    On or about September 13, 2017, the United States District Court, Western
District of Michigan, issued a Search and Seizure Warrant for information associated with FB
Account-Muse #1 that was stored at premises controlled by Facebook. FBI review of the content
records produced by Facebook for FB Account-Muse #1 revealed exchanges, from at least in or
about January of 2017 to in or about June 2017, between MUSE and FB Account-Haji, wherein
the two shared their support for ISIS and desire to fight for ISIS. FBI review of FB Account-
Haji’s publicly viewable user profile information revealed a user profile picture of HAJI and
numerous other posted photos of HAJI. As examples of their exchanges:

             •   On or about January 19, 2017, HAJI wrote to MUSE that HAJI needed more ISIS
                 videos. HAJI went on to write that he liked how ISIS burned people and that “I
                 love it man.”
             •   On or about January 20, 2017, HAJI wrote to MUSE, “Haha he but that guy who
                 was threaten he put put fuel on That dude while his burning that was funny dude.”
                 HAJI went on to write that he was ready for ISIS. MUSE replied, those brothers

                                                  4
   Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.6 Filed 10/23/20 Page 5 of 26




                 are not playing man. HAJI replied, “How can I hate them I love them I found out
                 those are the real man.” The conversation continued between the two where they
                 wrote that there is "”no mercy” for the disbelievers/non-believers.
             •   On or about January 30, 2017, MUSE wrote to HAJI about HAJI joining ISIS and
                 fighting “jihad.” HAJI replied, “Lol” and “InshAllah” [Arabic phrase for God
                 Willing].
             •   On or about February 10, 2017, MUSE wrote to HAJI to ask if there was anything
                 new with ISIS. HAJI replied that he heard new videos were coming from ISIS.
                 MUSE asked HAJI where the videos were coming from and requested that HAJI
                 send the internet address/location of the videos.
             •   On or about June 15, 2017, HAJI wrote to MUSE to ask what was going on with
                 ISIS. MUSE replied that he was going to be speaking to an ISIS fighter soon.
                 HAJI replied that he prayed that Allah would give the ISIS fighters “victory” and
                 “we are next to step up on the battle filed InshAllah [Arabic phrase for God
                 Willing]...”

       21.  According to U.S. Government records, HAJI was issued a U.S. passport on or
about December 21, 2012; the passport has an expiration date on or about December 20, 2022.

       22.       In or about late October of 2017, Facebook suspended FB Account-Muse #2.

       23.     On or about February 8, 2018, the United States District Court, Western District
of Michigan, issued a Search and Seizure Warrant for information associated with FB Account-
Muse #2 that was stored at premises controlled by Facebook. FBI review of the content records
produced by Facebook for FB Account-Muse #2 revealed exchanges, from in or about August of
2017 to in or about October of 2017, between MUSE and FB Account-MM, wherein the two
expressed support for ISIS and appeared to be radicalizing each other. FBI review of FB
Account-MM’s publicly viewable user profile information revealed a photo of MM, “Lives in
Lansing, Michigan” and “From Omaha, Nebraska.”

      24. According to U.S. Government records, MM was issued a U.S. passport on or about
September 4, 2012; the passport expired on or about September 3, 2017.

        25.     On or about May 22, 2018, the United States District Court, Western District of
Michigan, issued a Search and Seizure Warrant for information associated with FB Account-MM
that was stored at premises controlled by Facebook. FBI review of the content records produced
by Facebook for FB Account-MM revealed exchanges, from at least in or about November of
2017 to in or about May of 2018, between MM and FB Account-Haji, wherein the two shared
their support for ISIS, desire to fight for ISIS, knowledge of ISIS’s presence in Somalia, desire to
commit violence against non-believers and HAJI’s goal of martyrdom. As examples of their
exchanges:



                                                 5
    Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.7 Filed 10/23/20 Page 6 of 26




             •    On or about November 1, 2017, MM sent HAJI a screen capture of the Tribeca
                  truck attack in New York City that occurred on or about October 31, 2017. HAJI
                  wrote, “Real civil war” and MM responded that if this did not wake the people up
                  nothing would. HAJI responded, “Yeahh I’m ready inshAllah [Arabic phrase for
                  God Willing]…This is a call for hijra 1. We can’t live here I’m trynna plan for
                  hijjra now.” MM then wrote, “You have spoken the truth, just wait on the
                  opportunity. It will present itself if we are truthful. But know right it’s gonna
                  require some type of sacrifice.”
             •    On or about February 1, 2018, MM wrote to HAJI, “little by little bro and soon
                  will be in dawlah [Arabic word for ISIS]. During the ensuing exchange, HAJI
                  wrote, “…Out of here…Hijra.”
             •    On or about March 1, 2018, HAJI and MM discussed ISIS’s worldwide expansion
                  and presence “in Somalia.” HAJI noted ISIS is “still opening new wilayahs
                  [Arabic word/concept for ISIS province] out there stretching.” MM highlighted
                  that ISIS in Somalia, “The want to make headquarters in al shabab [Arabic
                  word/concept for the Al-Qaeda related terrorist group in Somalia] territory.”
             •    On or about March 28, 2018, HAJI sent a picture of a slaughtered goat to MM and
                  added, “Next time I want to catch kufaar [Arabic word for non-believer] and do
                  my jihad training on them…That will be in Dowla [Arabic word for ISIS]…”
             •    On or about April 11, 2018, HAJI wrote to MM, “Bro I know we have families
                  but real man’s don't change on their truth and oath with Allah…” HAJI explained
                  that he wants to be with ISIS because “they are the truthful.” HAJI went on to
                  write to MM, “I love your character bkus I wished there were more men’s like
                  you…” MM replied to HAJI, that’s the “haqq” [Arabic word for truth] and that
                  MM asks Allah to support us on our path to him and to give us “ikhlas” [Arabic
                  word for purity] and “thabat” [Arabic word for remain firm] “on the desire for
                  jihad.”
             •    On or about April 28, 2018, MM wrote to HAJI about a new ISIS video and told
                  HAJI, “it will heal much in your watching it bro…” HAJI replied, “…I’m at work
                  now I will enjoy it later…” On or about April 29, 2018, HAJI wrote to MM that
                  he saw the ISIS videos and told HAJI, “…we need more of those very agrassive
                  and makes you want to be in them and getting victory…” MM replied to HAJI,
                  “…your absolutely right, seeing those heads getting cut off heals the hearts…”
                  and “…makes me want to be with them more may allah make us steadfast upon
                  this…” until we are in the ranks of ISIS and until we die.
             •    On or about May 7, 2018, HAJI wrote to MM, “…bro I see and I think your the
                  one in Lansing with a truthful guided by Allah and I’m the same...;” … “I will
                  never ever betray a brother like you and this is my outh by Allah i pray that he
                  keeps us on the true path…;” and “this people in from African in America is a

1
 In the context of extremism, hijrah is the Arabic phrase/concept for a foreign fighter’s journey from his/her country
of origin to join and fight in terrorist-held territories abroad.



                                                          6
    Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.8 Filed 10/23/20 Page 7 of 26




                  total waste except the once who loves dowla [Arabic word for ISIS] and want to
                  be with them.” MM replied to HAJI, I’m joining I’m aiming for that and now I'm
                  thinking and thinking of getting out lands not subject to Islamic Law.
             •    On or about May 13, 2018, MM sent a screen capture of a Telegram group or
                  channel entitled Al Afriki II to HAJI. The group/channel appeared to have 85
                  subscribers and appeared to have content and images showing support for the
                  Islamic State. The screen capture stated, “South of #Damascus: 52 dead from the
                  Syrian Army & 5 failed attampts to progress against the Islamic State by the
                  Syrian Army and its militias in Hajar Al-Aswad & Al-Tadamon during the past
                  48 hours.” HAJI replied, “Allahu Akbarr” [Arabic phrase meaning Allah (God) is
                  the greatest].
             •    On or about May 15, 2018, during exchanges about challenges in their personal
                  lives, HAJI wrote to MM, “…I don’t have nothing else but my own family man
                  and you as a real brother may Allah keep us on this as for me I want that
                  shaheed…” [Arabic word for Muslim Martyr] HAJI went on to write “May Allah
                  keep us on this path” and “Never change us after guidance indeed his the almighty
                  and wise.” MM replied, Ameen.
             •    On or about May 17, 2018, HAJI sent a link to MM for a production titled “THE
                  IMPORTANCE OF HIJRAH” by Shaikh Abdullah Faisal 2 9th July 2014 / 12th
                  Ramadan.
             •    On or about May 18, 2018, MM and HAJI exchanged communications about
                  making prayers. MM wrote, “May allah continue to make his true sleadfast on
                  jihad Ameen…” HAJI replied, Allah will take us there even we are stopped, he
                  will guide us there. MM replied, god willing and soon. The two went on to
                  exchange communications about new ISIS videos, wherein MM commented
                  “…Ramadan the month of jihad.”
        26.     On or about August 28, 2018, the United States District Court, Western District of
Michigan, issued a Search and Seizure Warrant for information associated with FB Account-Haji
that was stored at premises controlled by Facebook. FBI review of the content records produced
by Facebook for FB Account-Haji revealed exchanges, from at least in or about June of 2018 to
in or about August of 2018, between HAJI and FB Account-MM, wherein the two shared their
support for ISIS, desire to fight for ISIS, desire to commit violence against/kill non-believers and
the idea of a domestic martyrdom operation against non-believers. As examples of their
exchanges:


2
  In or about August of 2017, Faisal was charged in a New York State Court indictment with Soliciting or Providing
support for an Act of Terrorism in the First Degree as a Crime of Terrorism and other charges. According to the
indictment, Faisal used a number of internet-based platforms over a multi-year period, in a recruitment effort, to
persuade and encourage individuals around the world to travel to Syria to “take up the cause of the jihad” or to carry
out acts of terrorism in the name of the Islamic State. Faisal is alleged to have connected recruited individuals with
other radical supporters who were willing – or already in the process – of doing the same in other countries around
the world. According to open source information, Faisal was subsequently arrested by authorities in Jamaica, where
he is currently in custody for ongoing extradition proceedings to U.S. authorities in the state of New York.

                                                          7
   Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.9 Filed 10/23/20 Page 8 of 26




           •   On or about June 11, 2018, MM wrote to HAJI, Ramadan is the best month to
               make hijirah.
           •   On or about June 13, 2018, HAJI wrote to MM, if a man doesn’t support or talks
               against ISIS they are not on the right path and are on the wrong path. HAJI went
               on to write that the people won’t understand until we support ISIS and start to
               direct our kids to be soldiers of Allah.
           •   On or about July 5, 2018, HAJI and MM were exchanging communications about
               a recent Muslim martyr. HAJI wrote to MM, “Kuffar [Arabic word for non-
               believers] I want to kill one inshaAllah [Arabic phrase for God willing] one day,”
               followed by “my days are coming I want alot of this kuffar [Arabic word for non-
               believers] dead.” MM replied, “Same here akhi” [Arabic word for brother],
               followed by “May Allah make for us the way.” HAJI responded, “…we cant love
               this ppl is haraam [Arabic word for forbidden] nasty Haraam” [Arabic word for
               forbidden], followed by “We can’t have love for kuffar” [non-believers]. HAJI
               then wrote, “I wish Allah could bless me with 1000 kids for dowla [Arabic word
               for ISIS]…I will want them in there…wen it comes to truth I will never deny it
               that’s the only state [ISIS] we have.”
           •   On or about July 20, 2018, HAJI wrote to MM, “How’s dowla [Arabic word for
               ISIS] brother tell me more bkus I’m tired of Kuffar [Arabic word for non-
               believers] and their land.” MM replied, “I’ll come right now if u not working.”
               HAJI responded, “Ohh inshaAllah [Arabic phrase for God willing] I'm home.”
           •   On or about August 17, 2018, MM wrote to HAJI, “Hijrah is the only think that
               can save us unless we do an istishadi [Arabic word for martyrdom] operation on
               these kuffar” [Arabic word for non-believers].

       27.     On or about October 17, 2018, the United States District Court, Western District
of Michigan, issued a Search and Seizure Warrant for information associated with FB Account-
MM that was stored at premises controlled by Facebook. FBI review of the content records
produced by Facebook for FB Account-MM revealed exchanges, from at least in or about
August of 2018 to in or about October of 2018, between MM and FB Account-Haji, wherein the
two shared their support for ISIS, desire to fight for ISIS, desire to commit violence against/kill
non-believers and ideas about general methods for a domestic martyrdom operation against non-
believers. As an example, the following was exchanged on or about August 31, 2018:

           •   MM and HAJI exchanged a series of communications about MM’s ability to
               drive. HAJI wrote, “mashaAllah [Arabic phrase for It was God’s will] that’s good
               so u can drive that stashahadi [Arabic word for martyrdom] car right
               Alhamdulilah” [Arabic phrase for Praise be to God]. MM replied, “Yes Inshallah”
               [Arabic phrase for God willing]. HAJI then wrote, “On this Kufarr” [Arabic word
               for non-believers] and “Wallahi [Arabic phrase for I swear to God] I’m ready to
               meet Allah.”
           •   MM wrote, “Bro wallahi [Arabic phrase for I swear to God] bro I've been
               thinking about getting a rifle and something” and “I’m starting to entertain these
               thoughts.” HAJI replied, “Hahahhee easy inshaAllah [Arabic phrase for God


                                                 8
  Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.10 Filed 10/23/20 Page 9 of 26




               willing] lets jus go to dowla [Arabic word for ISIS] together and do our things
               there here is jus only us so the bigger the better.”
           •   MM wrote, Bro all I’m seeing is going to Somalia right now and I want to tell u
               more but I was listening to ex Pentagon guy say how the kuffar [Arabic word for
               non-believers] have an extremist list so be careful on Facebook dawlah [Arabic
               word for ISIS] bro the more Islamic your are the more likely they are watching
               you.” HAJI replied, “Yes they are they are tightening the web up sheikh Faisal”;
               “They read all our stuff”; and “They even track us.” MM then wrote, “I’m not
               surprised”; “I would be pissed if I tried to Somalia and they put me on the no fly
               list” and “Then it would be jihad on their land.” HAJI replied, “Hahahheheh
               inshaAllah [Arabic phrase for God willing] slowly move slowly brother”; “Do
               open ur self up for el Kuffar [Arabic word for non-believers] to kno ur plans”; “I
               mean don’t open your self up for el kuffar [Arabic word for non-believers] to
               kno.” MM responded, “They’ll never no inshallah” [Arabic phrase for God
               willing].
           •   HAJI wrote, “InshaAllah [Arabic phrase for God willing] they will jus kno a car
               pass by for istashahadi [Arabic word for martydom] operation”; “That’s how I
               want to do them soon if there was a one in here”; “They will kno the JundullAllah
               [Arabic phrase for Soldiers of Allah] don’t play”; and “I jus want to dispatch them
               to the hellfire.”

      28.    In or about October of 2018, undercover FBI employee # 2 (UCE-2), operated a
Facebook account and profile that appeared to be a Somali male, physically located in Somalia.

        29.    On or about October 11, 2018, UCE-2 sent a written FB communication to FB
Account-MM, regarding Allah rewarding those that share posts about the situation in Somalia
and the suffering of Somali children. On or about October 18, 2018, MM responded to UCE-2 in
a written FB communication that stated MM hoped Allah would remove the suffering that the
Muslims of Somalia were going through. MM then wrote, “I plan in doing hijrah to Somalia and
joining those who are establishing the sharia [Arabic word for Islamic law] of Allah.”

      30.   On or about October 30, 2018, the following was exchanged between UCE-2 and
FB Account-MM:

           •   UCE-2 responded to MM that UCE-2 had been on duty with the fighting brothers
               and just saw MM’s communication. UCE-2 asked MM which country he was
               from and how UCE-2 could be of assistance. MM wanted to know what the
               situation was like with Al-Shabab [Arabic word/concept for the Al-Qaeda related
               terrorist group in Somalia] and ISIS in Somalia. UCE-2 implied that he was an
               ISIS fighter and explained the situation. MM wrote that he wanted to travel to
               Somalia to make his bayah [Arabic word for oath/pledge of allegiance] to ISIS
               and “fight in the front lines.” MM advised that if he can save up enough money,
               he planned to make hijrah in about six to eight months.

                                                9
 Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.11 Filed 10/23/20 Page 10 of 26




           •   UCE-2 and MM exchanged communications about the many steps MM needed to
               take before hijrah, including making bayah [Arabic word for oath/pledge of
               allegiance] to ISIS and tazkiyah [Arabic phrase for concept of ISIS vetting] of
               MM. MM asked, “And how do I give bayah from here.” UCE-2 advised MM that
               since MM was abroad, it was best to make a video of the bayah and send it. UCE-
               2 agreed to forward the video to UCE-2’s ISIS leadership in Somalia. UCE-2
               advised MM that the bayah had to be made in the Arabic language; UCE-2 sent
               the written Arabic language ISIS bayah to MM.
           •   MM advised he was 20 years old and wrote, “I have to get my passport renewed.”
               MM advised that he was “most likely” making hijrah by himself. MM advised,
               “my cousin is helping me” read the bayah in Arabic. MM advised he trusted his
               cousin because his cousin supports ISIS and they have been talking about
               supporting ISIS “for too long know.” MM wrote his cousin plans to make hijrah,
               but has a family.

        31.     On or about November 1, 2018, the following was exchanged between UCE-2
and FB Account-MM: MM wrote “my plan is to renew my passport which could take about 4
weeks because of the process here, then I plan on sending the bayah videos.” UCE-2 and MM
exchanged communications about the many hardships if MM were to make hijrah and join ISIS
in Somalia, including hunger and death. MM responded that he understands “Bay’ah is not a
joke” and stated, “I’m ready and if I had the resources I would not be here.” MM went on to
write that he and his brother talk about this all the time and that they have a very good
understanding. MM explained that they “will not divert from this path until Allah’s word is the
highest, or get shahadah [Arabic phrase for the death of a martyr] fighting to make it the
highest.”

        32.    On or about November 2, 2018, the following was exchanged between UCE-2
and FB Account-MM: MM wrote that he will not be in this land longer than 6 months; god
willing sooner. MM wrote that he has three local ISIS supporting brothers here in the USA that
know ISIS is the truth. MM explained, “1 is my brother the other 2 are my cousin.”

        33.      On or about November 5, 2018, the following was exchanged between UCE-2
and FB Account-MM: MM wrote, “When I send the bayah I want to be ready to leave right
away, I plan on sending it when I’m sure u have every thing ready akhi [Arabic word for
brother], I can't send the bayah and still live in the west.” MM asked, “I want to be truthful so
when do you think i should make the bayah, I was thinking in a month.” After a series of
communications discussing the ISIS vetting process, MM revised the timing of his bayah video
and wrote, “Inshallah [Arabic phrase for God willing] in 3 days I'll send.” UCE-2 and MM
exchanged communications about MM being known by a kunya [Arabic word for concept of an
ISIS fighter name] and noted that when MM makes bayah to choose the name that MM will be


                                                10
 Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.12 Filed 10/23/20 Page 11 of 26




known by with his ISIS fighting brothers. MM immediately responded, “The name i chose is
Abu Ali al muhajir.”

        34.      On or about November 7, 2018, the following was exchanged between UCE-2
and FB Account-MM: MM submitted his bayah video to UCE-2 via FB. MM wrote, “I don't
speak Somali but my parents were born, there. And I just want to be in the front lines.” UCE-2
commented that MM read the Arabic very well and asked if MM knew Arabic. MM replied, “No
my cousin helped me, but im.trying to learn. it will be easier over their, hear there’s to many
distractions.” UCE-2 told MM that MM’s bayah video would be presented to ISIS leadership in
Somalia for acceptance. UCE-2 told MM to make a prayer and keep quiet about this. MM
replied, “I will I plan leave without anyone knowing.”

        35.     On or about November 9, 2018, the following was exchanged between UCE-2
and FB Account-MM: UCE-2 advised MM that MM’s bayah was accepted by ISIS leadership in
Somalia. MM wrote that he planned to get his passport renewed in 2 or 3 weeks. MM also wrote
that he was talking to his local ISIS supporting brothers about making bayah.

      36.   On or about November 11, 2018, the following was exchanged between UCE-2
and FB Account-MM via written communications:

           •   MM wrote that “one” of his local ISIS supporting brothers was planning to make
               bayah within a week and that he was talking to “the other two.” MM wrote, “They
               sat they have no doubts” and “I know that if I leave they won’t stay behind.” MM
               went on to write that he has no desire to live in this land and “For 3 years we
               talked about leaving for the sake of allah.” MM wrote, “I just need the rizq
               [Arabic word for sufficient sustenance], do pay for the flight.”
           •   MM wrote, “I’m ready to leave this land, but I’m going to make another account
               so no munfiqin [Arabic word for Muslim hypocrite] may connect anything to me,
               my name on the new account will be Ali al mujahir” [FB Account-MM #2]. MM
               then wrote, “I’ve come this far I’m not letting the kuffar [Arabic word for non-
               believers] stop me now, wallahi [Arabic phrase for I swear to Allah] I never go to
               jail, it’s either hijrah or shahadah [Arabic phrase for the death of a martyr].
           •   UCE-2 and MM exchanged communications about MM’s local ISIS supporting
               brothers. MM wrote, “We are all in one city” and “We usually only talk with
               people we know because we don’t want any American sly pretending to be
               Muslim and then end up in jail.” With regard to the ages of MM’s local ISIS
               supporting brothers, MM wrote, “There all older then Me.”
           •   MM wrote to UCE-2, regarding Allah increasing their ranks, “Ameen akhi
               [Arabic word for brother] and may Allah increase you. For you assistance.” MM



                                               11
 Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.13 Filed 10/23/20 Page 12 of 26




               then wrote, “Akhi [Arabic word for brother] I add you on the new account the
               name is Ali Almuhajir” [FB Account-MM #2].

        37.    On or about November 13, 2018, the following was exchanged between UCE-2
and FB Account-MM #2: MM wrote, “Akhi [Arabic word for brother] me and my brother made
another Facebook but we didn't get the chance to do bayah, it’s only 2 of them, but by Friday
inshallah” [Arabic phrase for God willing]. MM wrote that one of the local ISIS supporting
brother’s chose the kunya name “Abu Usamah Al Muhajir, but the other akhi [Arabic word for
brother] hasn’t chosen yet.” For kunya name “Abu Usamah Al Muhajir,” MM advised the FB
account is “Abu Osama” [FB Account-Muse #3]. UCE-2 advised MM that UCE-2 accepted the
friend request of FB account “Abu Osama” [FB Account-Muse #3]. Regarding FB account “Abu
Osama” [FB Account-Muse #3], MM wrote that his brother “just got married”; “is in contact
with another mujahid [Arabic word for one who engages in Jihad][UCE-1] from another
wilayah” [Arabic word/concept for ISIS province]; and is the one who told MM about “dawlah”
[Arabic word for ISIS].

        38.      On or about November 15, 2018, the following was exchanged between UCE-2
and FB Account-MM #2: MM submitted MUSE’s bayah video to UCE-2 and wrote, “He is
giving bayah yo the emir [Arabic word/concept for ISIS leader] in Somalia.” MM went on to
write, “I’m excited about hijrah and akhi [Arabic word for brother] it’s my only goal right now.”
UCE-2 asked MM about the status of MM’s passport renewal. MM responded, “It’s 2 weeks to
mail it after being renewed.” UCE-2 asked MM when MM was starting the process and when
MM wanted to make Hijra. MM wrote, “If the ikhwa [Arabic word/concept for ISIS fighting
brothers in Somalia] can carry me then as soon as I have the passport I can leave. But not I might
need 1 month.” UCE-2 asked MM how MM needed Dawlah [Arabic word for ISIS] to help MM.
MM wrote, “I need rizq [Arabic word/concept for sufficient sustenance] to travel and if I can get
that then, I can leave as soon as possible. If not then its probably going to be a few month before
I make hijrah.” UCE-2 asked MM to send UCE-2 an explanation of detail, including how much
MM needs; an example of the ticket cost; if MM’s local ISIS supporting brothers who made
bayah plan to financially help MM; and how much MM has saved for presentation to ISIS
leadership in Somalia for approval. MM replied that his local ISIS supporting brothers “aren’t
that financial strong, and I don’t want to burden them, and when I’m have my passport I will let
you know more inshalllah” [Arabic phrase for God willing].

       39.    On or about November 17, 2018, the following was exchanged between UCE-2
and FB Account-MM #2: MM wrote, “The last akhi [Arabic word for brother] added you his
name is salamujahid Almuhajir” [FB Account-Haji #2].

      40.   On or about November 19, 2018, the following was exchanged between UCE-2
and FB Account-MM #2: MM submitted HAJI’s bayah video to UCE-2. UCE-2 wrote to MM


                                                12
 Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.14 Filed 10/23/20 Page 13 of 26




that UCE-2 had not received any contact from “Salamujahid Almuhajir” [FB Account-Haji #2]
yet and to have “Salamujahid Almuhajir” [FB Account-Haji #2] write the code Dawlatu-AlIslam
Baqiyah for verification.

        41.    On or about November 19, 2018, the following was exchanged between UCE-2
and FB Account-Haji #2: HAJI wrote the code Dawlatu-AlIslam Baqiyah to UCE-2. UCE-2
responded, “I received your Bayah May Allah Strengthen you and the Emir [Arabic
word/concept for local ISIS leadership] will be happy to see three of the finest inshaAlah [Arabic
phrase for God willing] make Bayah to Dawlatu Al Islam” [Arabic word for ISIS]. HAJI asked
UCE-2 how the brothers were doing in Somalia. UCE-2 asked HAJI how things are in the land
of the non-believers (USA). HAJI replied, “inshaAllah [Arabic phrase for God willing] I’m
trying best and I know it’s not a place of us Muslims but there is to much spy and to much
persecution of Muslims but inshaAllah [Arabic phrase for God willing] hujirah is the only way
out.” HAJI then wrote, “And I have family akhi [Arabic word for brother] I’m going to give
them warnings then I’ll make my hijrah inshaAllah” [Arabic phrase for God willing].

        42.      On or about November 26, 2018, the following was exchanged between UCE-2
and FB Account-MM #2: MM wrote, “So far all I have to do is wait for my passport to come and
then save up money akhi [Arabic word for brother], that’s my plan, it’s to leave without telling
anyone.” UCE-2 asked MM if MM made an application yet. MM replied, “No because I didn't
have the money to pay for it, but this Thursday [11/29/2018] I should have enough inshalllah”
[Arabic phrase for God willing]; MM stated the cost was approximately 150 to 200 dollars.
UCE-2 asked MM if MM’s local ISIS supporting brothers helped with some of the cost. MM
responded, “I can pay the for the passport what’s going to be difficult is the plane ticket, and they
want me to wait for them so that we can go together but me as soon. As I get the rizq [Arabic
word/concept for sufficient sustenance] I’m following the sunnah [Arabic word/concept for
teachings] of the prophet and his companions and making hijrah.” UCE-2 inquired when MM’s
local ISIS supporting brothers want to come. MM replied, “For me it’s As soon as I get the rizq
[Arabic word/concept for sufficient sustenance] when I get my passport I'll tell you right away”;
and “I can only speak for myself now that I’ve brought them to bayah, now everyone is
responsible for themselves, me as soon as I get my passport and the dawlah [Arabic word for
ISIS] is willing to help me with money then there’s nothing that I know off that can stop me
from hijrah, but if it is a burden then I'll save up money until Allah provides me with enough to
get out of this land.”

      43.      On or about November 28, 2018, the following was exchanged between UCE-2
and FB Account-MM #2: Regarding his passport, MM wrote, “Tomorrow I'll have have enough
money, but it won’t be mailed out for at least 1 week.”




                                                 13
 Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.15 Filed 10/23/20 Page 14 of 26




        44.     On or about November 28, 2018, the following was exchanged between UCE-2
and FB Account-Haji #2: UCE-2 challenged HAJI about HAJI’s commitment level to ISIS.
HAJI responded, “Clear about what I’m a Muslim and I’m I man of knowledge and I teach the
truth down here and I made my bay’aa so that way so you guys can recognize me and my truth
about Allah and now I’m down here working to save money and make way out inshaAllah
[Arabic phrase for God willing] that’s the main point”; and “And trust Allah then me and by my
bay’aa it’s our witness I have not done for false akhi [Arabic word for brother] I have a family
and I’m trying to find a way out soon inshaAllah [Arabic phrase for God willing] hijrah so be
paitent with us.”

        45.     On or about November 29, 2018, the following was exchanged between UCE-2
and FB Account-Haji #2: UCE-2 asked HAJI about HAJI’s skills and what he can do for ISIS.
HAJI responded, “I can do a lot Alhamdulilah [Arabic phrase for praise be to Allah] I can work
with computer I can fight hands boxing and I have mess with guns but I feel like I need more
training on that inshaAllah” [Arabic phrase for God willing].

        46.    In or about October of 2018, undercover FBI employee # 3 (UCE-3) operated a
FB account and profile that appeared to be an American black male who reverted to Islam,
physically located in Chicago, Illinois. In or about early October of 2018, UCE-3 and FB
Account-Haji exchanged communications about being a Muslim in the USA and became FB
friends. From in or about the remainder of October of 2018 to in or about early-December of
2018, UCE-3 and HAJI exchanged a series of communications in which HAJI revealed his
support for ISIS and desire to make hijrah and engage in Jihad.

        47.     On or about December 6, 2018, the following was exchanged between UCE-2 and
FB Account-Haji #2: HAJI advised that he has others that want to join ISIS, whom HAJI is
assessing, including one that lives outside his area but is committed and has money to travel
[UCE-3]. HAJI talked about making “an account” for this person [UCE-3], if/when HAJI is fully
comfortable with him. HAJI referenced coordinating with “abu Ali Almuhajir” [MM]. HAJI
wrote that he is trying “my best inshaAllah [Arabic phrase for God willing] to make a way out of
any ikhwa [Arabic word/concept for ISIS fighting brothers] of ours who loves the Dowla [Arabic
word for ISIS] and have the wealth to leave this disgusting place…” HAJI went on to write that
he just has to save his money in order to make hijrah and join ISIS in Somalia.

        48.    On or about December 6, 2018 and December 7, 2018, the following was
exchanged between UCE-3 and FB Account-Haji via written communications and SMS
communications: HAJI told UCE-3 that HAJI wanted to meet UCE-3 in person to talk about
making hijrah. HAJI asked for UCE-3’s physical location. HAJI and UCE-3 agreed to meet on
Friday, December 14, 2018.



                                               14
 Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.16 Filed 10/23/20 Page 15 of 26




        49.     On or about December 6, 2018, the following was exchanged between UCE-2 and
FB Account-MM #2: MM advised that he applied for his passport and expects for it to take 2 to
3 weeks to be mailed to him. MM wrote, “Yeah the passport was the easy part the plane ticket
will be more difficult but in time inshaAllah” [Arabic word for God willing]. MM then advised
that by the beginning or end of next month [January of 2019] I wish that to be the last month for
me in “this kufr” [Arabic word for non-believer] country. UCE-2 made general reference to
UCE-2’s recent communication with “Salamujahid Almuhajir” [HAJI]. MM replied, “He
mentioned it, he informed me about a Muslim who wants to make hijrah, he lives in another city
and next Friday we are going to visit him to confirm his haq.” [Arabic word for truth]. MM
commented, “Alhumdullilah [Arabic phrase for praise be to Allah], it’s better for us to make
hijrah together, Allah says go forth in groups or all together.” MM went on to write, “It’s me and
another, me and salamujahid [HAJI] are going to teach him the bayah, and we will tell him to
choose for himself a kunya.”

        50.    On or about December 6, 2018 and December 7, 2018, the following was
exchanged between UCE-3 and FB Account-MM #2: MM submitted a FB friend request that
was accepted by UCE-3. MM wrote that brother “Mohammed” [HAJI] recommended UCE-3 to
MM and “has informed that you are interested in hijrah.” MM went on to write, “It’s going to be
a month or so it’s better to talk of the plans in person, you seem all set. Me I’m waiting for the
arrival of my passport; …then InshaAllah [Arabic word for God willing] it will be a easy hijrah.”

       51       Between in or about December 7, 2018 and December 9, 2018, the following was
exchanged between UCE-3 and HAJI via SMS text communications: HAJI told UCE-3 that
HAJI had the real pledge of allegiance “Of the Dowla” [Arabic word for ISIS] and “I can teach
you how to say it.” HAJI sent the written Arabic language ISIS bayah to UCE-3 and wrote “This
the Bay’aa I’ll help you.”

        52.   On or about December 11, 2018, the following was exchanged between UCE-3
and FB Account-Haji: HAJI sent the written Arabic language ISIS bayah to UCE-3 and wrote
“This the Bay’aa.” HAJI then sent an audio file of himself reciting the ISIS bayah in Arabic.
HAJI reminded UCE-3 of their plans to meet on Friday, December 14, 2018. HAJI and UCE-3
agreed to meet in Benton Harbor, Michigan.

        53.    On or about December 11, 2018 and December 12, 2018, the following was
exchanged between UCE-2 and FB Account-Muse #3: MUSE wrote that all of the brothers in
“dowla” [Arabic word for ISIS], including UCE-2, are family to MUSE. UCE-2 and MUSE
exchanged communications about MUSE’s bayah video. MUSE wrote that “Abu Ali al muhajir”
[MM] knows MUSE’s full understanding of “dawlah” [Arabic word for ISIS]. MUSE wrote, “I
was supporting dowla [Arabic word for ISIS] in my family before anyone did.” MUSE wrote
that he married in June of last summer; his wife knows of his desire to join ISIS; and that she is


                                                15
 Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.17 Filed 10/23/20 Page 16 of 26




willing to come with him. MUSE wrote that he is saving money to pay for hijrah and hopes to
travel soon. MUSE wrote, “I only know to people here in Michigan who support Dawlah [Arabic
word for ISIS] with me.” MUSE went on to explain that “it’s brother Ali al muhajir [MM] and
my cousin; His name is Mohamed; I think he already gave bayah to u; and As far as I know it’s
only us three akhi” [Arabic word for brother]. MUSE closed with, “Brother I just want Islam to
win I want to kill kuffar” [Arabic word for non-believers].

        54.    On or about December 14, 2018, HAJI and MM met with UCE-3 in Benton
Harbor, Michigan. The meeting was consensually monitored by the FBI. MM and HAJI prepared
to record UCE-3’s ISIS bayah video. MM stated that his cellular telephone was out of memory,
as he was holding it in his hand. HAJI stated that his cellular telephone had memory. MM and
HAJI coached UCE-3 through the verbal recitation of the ISIS bayah as HAJI recorded it. After
UCE-3’s ISIS bayah video was recorded, HAJI stated he [electronically] sent UCE-3’s ISIS
bayah video to MM. MM then began to watch UCE-3’s ISIS bayah video on his phone, after
which MM stated he sent it [to UCE-2]. MM talked about the status of his U.S. passport
application and his plans to make hijrah soon to Somalia. UCE-3 advised HAJI and MM that
UCE-3 did not have a U.S. passport, but could apply for one soon. MM stated if he was unable to
make hijrah, he would take a car and run down “kuffar” [non-believers], like what happened in
France. HAJI and MM stated if they were unable to make hijrah, Allah commanded that
martyrdom is the only option.

        55.    On or about December 14, 2018, MM, via FB Account-MM #2, submitted UCE-
3’s bayah video to UCE-2. On or about December 17, 2018, MM, via FB Account-MM #2
wrote, “The akhi [Arabic word for brother] has the resources to Make hijrah but he needs a
passport as well he told me he is applying for it this morning.”

        56.   On or about December 17, 2018, the following was exchanged between UCE-2
and FB Account-Muse #3: UCE-2 and MUSE exchanged communications about money and
MUSE’s travel timeline for hijrah. MUSE wrote that his wife is pregnant and due to give birth in
March. MUSE wrote, “After gives birth in shaa Allah [Arabic phrase for God willing] akhi
[Arabic word for brother] I will come; No problem I will come there’s no doubt about that akhi
[Arabic word for brother]; and But I will leave after my wife gives birth.” With regard to airfare
for around March, MUSE wrote, “I will go get ticket akhi [Arabic word for brother] no
problem.”

       57.     On or about December 17, 2018, the U.S. Department of State received an
application in MM’s name for a U.S. passport.

      58.   On or about December 17, 2018, the following was exchanged between UCE-2
and FB Account-MM #2 via written communications: UCE-2 and MM exchanged a series of


                                                16
 Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.18 Filed 10/23/20 Page 17 of 26




communications about travel logistics and finances. MM wrote, “Me and rabbil [ISIS Kunya
name of UCE-3] are searching for flights right now and we are thinking that half way through
next month should be our departure, because the passports should definitely be here by then.”

        59.     On or about December 17, 2018 and December 18, 2018, the following was
exchanged between UCE-2 and FB Account-Haji #2 via written communications: HAJI wrote,
“…I was just talking to my Ikhwa Abu Ali Almuhajir [MM] today in person Alhamdulilah
[Arabic phrase for Praise be to God] may Allah provide us with the rizzq” [Arabic word/concept
for sufficient sustenance]. UCE-2 responded that everything was explained to “akhi Ali
Almuhajir” [MM]. HAJI replied, “Great I’ll talk to him.”

        60.     On or about December 18, 2018, MM, via FB Account-MM #2 sent a link of
available flights from Chicago, Illinois to Mogadishu, Somalia to UCE-3. UCE-3 noticed the
timeframe of January 21, 2019 to January 31, 2019. UCE-3 inquired about the date, to which
MM stated that if MM and UCE-3 receive their passports earlier, then UCE-3 and MM would
leave sooner. UCE-3 stated that if there were flights from Detroit, MI to Mogadishu, Somalia,
UCE-3 would meet MM in Detroit. MM wrote, “It could be very soon that we are in Somalia”
and “the other two whi should be coming with me [MM] have family that they need to make sure
are safe so there being little more cautious with there steps, me I’m just ready to leave as soon as
I get that passport.”

         61.      On or about December 20, 2018, the following was exchanged between UCE-2
and FB Account-Haji #2: HAJI wrote, “Hopefully Allah rewards you guys for helping us here
inshaAllah soon I will also be there I also seen training.” HAJI clarified, “I need a training”; on
“….every skills of using a weapon”; particularly “Rifle.” HAJI explained, “Yes I understand but
all I say all I have used a pitol not a A.K.A.”

        62.     On or about December 20, 2018 and December 21, 2018, the following was
exchanged between UCE-3 and FB Account-MM #2: MM stated to UCE-3 that his passport
should arrive next week. MM stated that if he and UCE-3 both receive their passports before
January 21, 2019, that he and UCE-3 can leave before then. MM requested help from UCE-3
searching for a flight and told UCE-3 to look for a route from Turkey to Djibouti to Mogadishu.
MM and UCE-3 exchanged communications about cheaper flights originating from Grand
Rapids Airport with a route consisting of Orlando, Stockholm, Dubai, Hargesia to Mogadishu, at
a cost of approximately $1,799 per person. MM stated that as long as he and UCE-3 “arrive in
Mogadishu, it’s cool.” MM told UCE-3 that when the passports arrive and tickets are purchased,
that these will be the “proof of sincerity” to the mujahideen. MM stated he had $500 to
contribute toward the airline ticket cost. MM advised the ticket cost was “disheartening” and that
he was “disappointed” at the price of the ticket per person. MM told UCE-3 that MM told the
“mujahid” [UCE-2] that MM needed $1,200 for the airfare and that MM can come up with $300
more.



                                                17
 Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.19 Filed 10/23/20 Page 18 of 26




       63.     On or about December 21, 2018, the following was exchanged between UCE-2
and FB Account-MM #2: MM wrote, “Me and the ikhwa [UCE-3] have found a ticket, the route
is 2 American cities, Dubai and then Mogadishu. The date is for the 21st of next month but if the
passports arrives before then we will try to move it up.” MM advised the airfare cost was
“$1799” per person; MM requested “$1200” from ISIS to pay for it and that MM could pay the
rest.

         64.   In addition to the funds that MM stated he could contribute to the cost of an air
ticket to Somalia, U.S. government funds in the amount of $1,200 were procured by the FBI on
or about December 2018 to send in $300 increments through MM, HAJI, MUSE, and UCE-3 to
aid MM to purchase his air ticket to Somalia, with the funds purportedly being sent from ISIS in
response to MM’s December 21, 2018 request for assistance.

       65.      The last communication UCE-2 received from FB account “Abu Osama” [FB
Account-Muse #3] was on or about December 22, 2018. On or about December 24, 2018, UCE-2
received a friendship request from Facebook account “Abu Musab Al Muhajir” [FB Account-
Muse #4]. MUSE wrote, “this is brother Osama al muhajir”; “My account got disabled”; “But I
had another one.”

        66.      On or about December 24, 2018, the following was exchanged between UCE-2
and FB Account-MM #2: UCE-2 and MM discussed the blocked status of MUSE’s Facebook
account “Abu Osama.” MM advised that someone probably reported his profile to the kuffar
[Arabic word for non-believers]; and the hypocrites on Facebook hate ISIS and jihad. MM went
on to write, “I thought he learned his lesson the first 2 times I'll tell him to take it easy.” MM
explained it happened to MUSE before. MM added that the non-believers waste their time
deleting our accounts and we put them back up so the invitation to Islam, ISIS, and remembrance
of Allah continues.

        67.    On or about December 24, 2018, the following was exchanged between UCE-2
and FB Account-MM #2: MM wrote, “my passport arrived, Allahu Akbar [Arabic phrase
meaning Allah (God) is the greatest], here is the proof wallah [Arabic phrase for I swear to God],
when I get the rizq [sufficient sustenance] next month will be my month here on this land. And
soon InshaAllah [Arabic phrase for God Willing] I will be with you and the ikhwa” [Arabic
word/concept for ISIS fighting brothers]; “how soon can I expect the Rizq [sufficient sustenance]
you think”; “Because the other akhi [Arabic word for brother] he already has the money to buy a
ticket for himself and his wife but he is waiting for me to have enough so we can buy it together
and leave together”; and “if i could leave tomorrow I would.” MM confirmed that he needed
“1200” from ISIS to buy the airline ticket. MM attached a picture of both his expired passport
and his new passport.

       68.  According to U.S. Government records, MM was issued a U.S. passport on or
about December 19, 2018; the passport has an expiration date on or about December 18, 2028.

                                               18
 Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.20 Filed 10/23/20 Page 19 of 26




        69.    On or about December 26, 2018, December 27, 2018, and December 28, 2018,
the following was exchanged between UCE-2 and FB Account-MM #2: MM advised that he was
born in “Kenya,” speaks “chizigula” and “soon akhi [Arabic word for brother] we are going ti
have this conversation face to face inshaAllah” [Arabic phrase for God willing]. UCE-2 and MM
discussed the process for providing the $1,200 from ISIS to MM via Western Union money
transfer. MM advised, “they [HAJI, MUSE and UCE-3] are willing to help me” [MM]. The plan
called for MM, HAJI, MUSE, and UCE-3 to each pick-up $300 from a Western Union location.
HAJI, MUSE and UCE-3 would then provide the funds to MM to purchase his airline ticket.
MM agreed to provide UCE-2 with the pick-up names and addresses for himself [MM], HAJI,
MUSE, and UCE-3 in order to set-up the Western Union money transfers.

        70.    On or about December 29, 2018, December 30, 2018, and December 31, 2018,
the following was exchanged between UCE-2 and FB Account-MM #2: MM wrote, “Me [MM]
and Abu Osama [MUSE] have the same address will that be a problem.” MM provided the
following information: “This my address 1114 S Grand Ave Apt 2 Lansing MI 48910”; “My
name is Muse Muse”; This is Abu osama [MUSE] address 1114 S Grand Ave Apt 2 lansing MI
48910”; “Abu Osama [MUSE] name is Mohamud Muse”; “This is salamujahid [HAJI] address
821 E Shiawassee St Lansing MI 48912”; his name is “Mohamed Haji”; “i have the last address,
[ADDRESS REDACTED], Chicago IL, [ZIP REDACTED]”; and “His name is [NAME
REDACTED]”[UCE-3].

        71.    On or about January 2, 2019, the following was exchanged between UCE-2 and
FB Account-MM #2: MM and UCE-2 planned for the upcoming money transfer to MM. MM
wrote, “3 weeks akhi [Arabic word for brother], inshaAllah [Arabic phrase for God willing]
nothing will stop me from reaching Somalia.”

        72.    On or about January 2, 2019, January 3, 2019, and January 4, 2019, the following
was exchanged between UCE-2 and FB Account-Muse #4: MUSE advised UCE-2 that is was no
problem for MUSE to help “Ali Almuhajir” [MM] with getting the money for hijrah. MM wrote,
“I will come right after him”; “In shaa Allah [Arabic phrase for God willing] in April or May
akhi” [Arabic word for brother]; and “That’s my estimate.”

        73.    On or about January 3, 2019, the following was exchanged between UCE-2 and
FB Account-MM #2: UCE-2 informed MM that MM was “approved the 1200 for your hijra to
Somalia to join us in Jihad.” UCE-2 advised MM the plan was to use MoneyGram and not
Western Union. UCE-2 advised MM that $300 was sent to MM via MoneyGram and provided
the MoneyGram reference number. MM wrote, “my sister in law told me to use money gram”;
and “its what she does at work.” MM went on to write that the sister-in-law is “abo osama
[MUSE] wife.”


                                              19
 Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.21 Filed 10/23/20 Page 20 of 26




        74.    On or about January 4, 2019, in-store surveillance video reflected MM picking up
cash at the money services counter of a Walmart store in Lansing, MI. Throughout the
transaction, MM referenced/viewed the screen of a cellular telephone in his hand and typed on it.
The in-store surveillance video reflected MUSE’s wife was the Walmart employee working at
the money services counter that processed the transaction.

        75.    On or about January 4, 2019, the following was exchanged between UCE-2 and
FB Account-MM #2: MM advised that he received the $300 from ISIS and sent a picture of the
three (3) $100 bills he picked-up. MM wrote, “The rest should be simple inshaAllah [Arabic
phrase for God willing] let me know when your sending the money and I’ll let the ikhwa [Arabic
word/concept for local ISIS fighting brothers]. The information so i buy my ticket and plan for
my hijrah.” With regard to the MoneyGram transaction, MM referenced the sister-in-law that
MM discussed yesterday and wrote, “My sister in law helped me so it was easy.” MM then
wrote, “But akhi [Arabic word for brother] you are sending the money one person at a time
right?” UCE-2 clarified that by tomorrow MM’s other local ISIS fighting brothers would receive
the money too.

       76.      Later in the day, on or about January 4, 2019, the following was exchanged
between UCE-2 and FB Account-MM #2: MM wrote, “The last akhi rabbil almuhajir [UCE-3]
says he wants his wife to recieve the money for him”; and “Says the kuffar [Arabic word for
non-believers] are have been giving him a hard time so as a precaution he wants his wife to be
the one to recieve the money under her name.” UCE-2 asked MM to provide all three names and
addresses again so things didn’t get confused. MM replied, “I’ll send Abo osama [MUSE]
information first then salamujahid [HAJI]”; “Mohamud Muse 1114 S Grand Ave Apt 2”;
“Mohamed Haji 821 E Shiawassee st lansing, MI”; and the name and address of UCE-3’s wife in
Chicago.

        77.     On or about January 5, 2019, the following was exchanged between UCE-2 and
FB Account-MM #2: UCE-2 advised MM that “the Dawlah [Arabic word for ISIS] money for
your Hijra is ready inshaAllsh [Arabic phrase for God willing] here is the reference numbers to
pickup the amounts from MoneyGram. Please remind the Ikhwa [Arabic word/concept for local
ISIS fighting brothers] to give you this amount right away as it’s only allowed to be used for
your Hijra.”

       78.     On or about January 5, 2019, the following was exchanged between UCE-2 and
FB Account-Muse #4: UCE-2 wrote to MUSE that “Ali Almuhajir” [MM] gave me your
information so you can help him receive the Dawlah [Arabic word for ISIS] money for his Hijra
to Somalia to join the Mujahideen. UCE-2 provided MUSE with the reference number to go and
pick up the $300 from MoneyGram. UCE-2 reminded MUSE that MUSE was forbidden to use it


                                               20
 Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.22 Filed 10/23/20 Page 21 of 26




for anything and must hand it to Ali Almuhajir [MM] for his ticket to Hijra. A short time later,
MUSE wrote, “And I just got the money.”

        79.    On or about January 5, 2019, in-store surveillance video reflected MUSE picking
up cash at the money services counter of a Walmart store in Lansing, MI. Throughout the
transaction, MUSE referenced/viewed the screen of a cellular telephone in his hand.

       80.     On or about January 5, 2019, the following was exchanged between UCE-2 and
FB Account-MM #2: MM wrote, “Abu Osama [MUSE] got the money akhi” [Arabic word for
brother]; and gave it to me. With regard to MUSE’s wife, MM wrote, “She couldn’t help him
according to kuffar [Arabic word for non-believers] rules at work husband and wife can’t help
each other with money matters, but she still supports my hijrah.” With regard to Salamujahid
[HAJI], MM went on to write, “me and him are going to get the money in a hour or so.”

       81.      On or about January 5, 2019, in-store surveillance video reflected HAJI picking
up cash at the service counter of a Walmart store in Lansing, MI. During the transaction, HAJI
referenced/viewed the screen of a cellular telephone in his hand. The in-store surveillance video
revealed MM standing next to HAJI during the transaction.

      82.   On or about January 5, 2019, the following was exchanged between UCE-2 and
FB Account-MM #2: MM wrote, “salamujahid [HAJI] recived the 300.”

        83.    On or about January 6, 2019, a transaction in the name of UCE-3’s notional wife
was picked-up for $300 via MoneyGram in Chicago. At MM’s request to UCE-3, the same $300
was then sent to MM via MoneyGram. On or about January 6, 2019, in-store surveillance video
reflected MM picking up cash at the service counter of a Walmart store in Lansing, Michigan.
During the transaction, MM referenced/viewed the screen of a cellular telephone in his hand.

       84.   On or about January 6, 2019, the following was exchanged between UCE-2 and
FB Account-MM #2: MM wrote, “…i recieved the last portion from the akhi [Arabic word for
brother][UCE-3] whose coming with me…”

         85.     On or about January 7, 2019, the following was exchanged between UCE-2 and
FB Account-MM #2: MM advised that he and the other brother [UCE-3] were planning to buy
their airline tickets tomorrow, with a scheduled departure date of January 21, 2019. MM wrote,
“Thats exactly 14 days from now.”

        86.   Between on or about January 4, 2019 and January 7, 2019, UCE-3 and MM
communicated via Facebook [FB Account-MM #2], text communication, and telephone activity.
UCE-3 told MM that UCE-3’s wife would be conducting the MoneyGram transaction. MM
stated to UCE-3 that he would like the money sent directly to him upon UCE-3 receiving the

                                                21
 Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.23 Filed 10/23/20 Page 22 of 26




money. MM told UCE-3 to send the money to Muse Muse at 1114 S Grand Ave Apt 2, Lansing,
MI 48910. On or about January 7, 2019, MM advised UCE-3 that MM purchased an airline
ticket for the previously discussed flight departing on January 21, 2019 from Grand Rapids,
through Orlando, Stockholm, and Dubai, with a final destination of Mogadishu, Somalia.
Additionally, MM and UCE-3 discussed meeting on January 15, 2019 to prepare for their
departure.

         87.     On or about January 8, 2019 and January 9, 2019, the following was exchanged
between UCE-2 and FB Account-MM #2: MM advised UCE-2 that MM and UCE-3 purchased
their airline tickets. MM sent UCE-2 images of his travel itinerary, which reflected passenger
“Mr Muse Abdikadir Muse;” payment summary total price $1,749; departure on or about
January 21, 2019 from Grand Rapids, MI, at Gerald R. Ford International Airport, via a series of
connection through Orlando, Stockholm, and Dubai, arrival in Mogadishu, Somalia, on or about
January 23, 2019.

       88.     On or about January 10, 2019, the U.S. Department of State received an
application in MM’s name for a U.S. passport. Said application was accompanied by a U.S.
Department of State form titled, “STATEMENT REGARDING A LOST OR STOLEN U.S.
PASSPORT BOOK AND/OR CARD.” Said form stated on or about December 22, 2018,
“BOOK: MY PASSPORT BOOK ARRIVED ALONG WITH MY OLD. I PLANNED TO
THROW ONE OUT AND ENDED UP THROWING THE WRONG ONE OUT”; and “BOOK:
I ACCIDENTLLY THREW IT OUT THINKING IT WAS THE OLD ONE, IT WAS IN MY
APARTMENT.” Said form bore MM as the signatory, dated on or about January 2, 2019.

       89.     According to U.S. Government records, MM was issued a replacement U.S.
passport on or about January 14, 2019; the passport has an expiration date on or about January
13, 2029.

        90.     On or about January 15, 2019, MM and HAJI met with UCE-3 at a Walmart store
in Lansing, MI. The meeting was consensually monitored by the FBI. MM, HAJI, and UCE-3
shopped together at the Walmart store and discussed items for MM and UCE-3’s upcoming
hijrah to join ISIS in Somalia. MM selected a pair of black combat-style boots, which UCE-3
purchased for MM at a retail price of approximately $20.00. MM and HAJI advised if they could
not make hijrah, they would conduct an attack or martyrdom operation; MM referenced a recent
terrorism attack in Paris.

         91.     On or about January 21, 2019, MUSE, MM, and HAJI traveled together, by
vehicle – a Toyota Matrix – from Lansing, Michigan, to Gerald R. Ford International Airport, in
Grand Rapids, Michigan. MUSE was driving and parked the vehicle in short-term parking at the
airport. MUSE, MM, and HAJI entered the departure terminal together. MM proceeded to the
airline ticket counter, obtained a boarding pass for his scheduled flight, checked one bag, and
proceeded to the Transportation Security Administration (TSA) security checkpoint. As MM was
completing the TSA security process, MM was arrested in the airport terminal by law


                                               22
 Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.24 Filed 10/23/20 Page 23 of 26




enforcement officers. Shortly thereafter, MUSE and HAJI were arrested in the airport terminal
by law enforcement officers.

       92.     On January 29, 2019, a grand jury in the Western District of Michigan returned an
indictment charging MUSE, MM, and HAJI with Conspiracy to Provide Material Support to a
Designated Foreign Terrorist Organization, in violation of 18 U.S.C. § 2339B(a)(1); MUSE,
MM, and HAJI with Attempting to Provide Material Support to a Designated Foreign Terrorist
Organization, in violation of 18 U.S.C. §§ 2339B(a)(1) and 2; and MM with False Statement in
Passport Application, in violation of 18 U.S.C. § 1542.

       93.    On January 7, 2020, MM pleaded guilty to Count 1 of the Indictment, Conspiracy
to Provide Material Support to a Designated Foreign Terrorist Organization, in violation of 18
U.S.C. § 2339B(a)(1).

        94.    On January 30, 2020, MUSE pleaded guilty to Count 1 of the Indictment,
Conspiracy to Provide Material Support to a Designated Foreign Terrorist Organization, in
violation of 18 U.S.C. § 2339B(a)(1).

         95.    In conjunction with the arrest of MM, law enforcement officers seized a black
colored Samsung Galaxy S6 cellular phone, Model SM-G920T1, IMEI 355092080637745
(DEVICE 1 of 3). DEVICE 1 of 3 was possessed by MM prior to entering the TSA Security
Checkpoint at Gerald R. Ford International Airport, Grand Rapids, Michigan, and in TSA control
at the time of MM’s arrest, and is now in FBI custody.

       96.    In conjunction with the arrest of HAJI, law enforcement officers seized a black
colored LG cellular phone, Model LM-Q710MS, IMEI 356694099172538, DEVICE 2 of 3:
Possessed by HAJI at the time of his arrest at the terminal of the Gerald R. Ford International
Airport, Grand Rapids, Michigan, now located at the FBI Lansing Resident Agency, 2911 Eyde
Parkway, East Lansing, Michigan 48823.

       97.    In conjunction with the arrest of MUSE, law enforcement officers seized a black
colored Apple cellular phone, Model A1661, IMEI 355836085609046, DEVICE 3 of 3:
Possessed by MUSE at the time of his arrest at the terminal of the Gerald R. Ford International
Airport, Grand Rapids, Michigan, and is now in FBI custody.

        98.     From training, experience, and conversations with other law enforcement officers,
I am aware, in general, that an electronic device, such as a cellular telephone or computer, is
necessary to access and use internet-based social media platforms, such as Facebook. I am
familiar with the practices and methods by which persons involved in criminal activity often use
the Internet and social networking services in furtherance of a variety of offenses, including the


                                               23
 Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.25 Filed 10/23/20 Page 24 of 26




subject offenses. In particular, I am familiar with the means by which individuals often use the
Internet and social networking to communicate electronically with others in the course of
planning, executing, and concealing criminal activities. I respectfully highlight the extensive use
of Facebook by MM, MUSE, and HAJI, and thus, the inferred use of electronic devices.

        99.     From training, experience, and conversations with other law enforcement officers,
I am familiar with the practices and methods by which persons involved in criminal activity
often use electronic devices in furtherance of a variety of offenses, including the subject
offenses. In particular, I am familiar with the means by which individuals often use electronic
devices to communicate electronically with others in the course of planning, executing and
concealing criminal activities. From training and conversations with other law enforcement
officers, as well as professional and personal experience, I also know that individuals typically
use electronic devices as repositories in which to store previous communications and
information. I respectfully highlight the bayah videos that were recorded and transmitted to
UCE-2.

               REQUEST TO SEARCH THE PHYSICAL ELECTRONIC DEVICES

       100. Based on the foregoing, I believe there is probable cause to believe that the
physical electronic devices identified above are likely to contain: or constitute evidence, fruits,
and/or instrumentalities of violations of 18 U.S.C. §§ 2339B (providing, attempting to
provide, and conspiring to provide material support to a foreign terrorist organization), 371
(conspiracy), and 1542 (false statement in passport application) involving MUSE, MM,
HAJI, and others, to include the following and the more comprehensive list detailed in the
Attachment.

       a.   Stored electronic communications, including received, read, sent, and deleted items;
       b.   Electronic files associated with Internet and social media/networking applications;
       c.   Video, photograph and/or image-type files; and
       d.   Transactional information of call activity and contact lists.


               REQUEST FOR AUTHORIZATION TO UNLOCK DEVICES WITH
                            FINGERPRINTS OR FACE ID

       101. Based on my knowledge and experience, I know that certain cellular telephones,
including Apple iPhones, may be locked and/or unlocked by personal identification numbers
(PIN), gestures or motions, and/or with biometric features, such as thumb and fingerprint
recognition (collectively, “fingerprint ID”) and/or facial recognition (“facial ID”).

        102. If a user enables the fingerprint ID unlock feature on a device, he or she can
register several fingerprints that can be used to unlock that device. The user can then use any of
the registered fingerprints to unlock the device by pressing the relevant finger(s) to the device’s

                                                24
 Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.26 Filed 10/23/20 Page 25 of 26




sensor, which typically is found on the front of the device. In my training and experience, users
of devices that offer fingerprint ID or facial ID often enable it because it is considered to be a
more convenient way to unlock the device than by entering a numeric or alphanumeric passcode
or password, as well as a more secure way to protect the device’s contents. This is particularly
true when the user(s) of the device are engaged in criminal activities and thus have a heightened
concern about securing the contents of the device.

        103. In some circumstances, a fingerprint or face cannot be used to unlock a device,
and a passcode or password must be used instead. Depending on the configuration of the
security settings on the phone, the opportunity to unlock the device via fingerprint ID or facial
ID exists only for a short time. Fingerprint ID and facial ID also may not unlock the device if (1)
the device has been turned off or restarted; (2) the device has received a remote lock command;
and (3) several unsuccessful attempts to unlock the device are made.

        104. The passcode or password that would unlock the device(s) found during the
search is not known to law enforcement. Thus, it will likely be necessary to press the finger(s) of
the user(s) or present the face of the user(s) of the device(s) found during the search to the
device’s fingerprint ID or facial ID sensor in an attempt to unlock the device for the purpose of
executing the search authorized by this warrant. Attempting to unlock the relevant device(s) via
fingerprint ID or facial ID is necessary because the government may not otherwise be able to
access the data contained on those devices for the purpose of executing the search authorized by
this warrant.

        105. Although I do not know which of a given user’s 10 fingerprints is capable of
unlocking a particular device, based on my training and experience I know that it is common for
a user to unlock a device via the fingerprints on thumbs or index fingers. In the event that law
enforcement is unable to unlock the device(s), this will result in the device requiring the entry of
a password or passcode before it can be unlocked.

        106. Based on the foregoing, I request that the Court authorize law enforcement to
press the fingers (including thumbs) of HAJI to the fingerprint ID sensor or to present his face to
the facial ID sensor of any of their seized respective device(s) to attempt to unlock the device in
order to search the contents as authorized by this warrant.


                PLACES TO BE SEARCHED AND ITEMS TO BE SEIZED

       107.    Places to be searched are described as follows:

               Black colored LG cellular phone, Model LM-Q710MS, IMEI
               356694099172538, DEVICE 2 of 3: Currently in the possession of the FBI
               Lansing Resident Agency, located at 2911 Eyde Parkway, East Lansing,
               Michigan 48823.
       Items to be seized, particularly described in the Attachment, are associated with the
physical electronic devices described above.


                                                 25
 Case 1:20-mj-00447-RSK ECF No. 1-1, PageID.27 Filed 10/23/20 Page 26 of 26




                                         CONCLUSION

        108. Based on the above factual information, I respectfully submit that there is
probable cause to believe that evidence, fruits, and instrumentalities of subject offenses in
violations of 18 U.S.C. § 2339B may be found in the place described as DEVICE 2 of 3.

       109. I, therefore, respectfully request that the attached warrant be issued authorizing the
search and seizure of the items listed in the Attachment.




                                                 26
